       Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 1 of 21




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


SPIN MASTER LTD.,

               Plaintiff,

vs.                                                   Case No. 19-cv-2193

ODYSSEY MARKETING CORP. d/b/a
ODYSSEY TOYS,

               Defendant.




                                          COMPLAINT

        Plaintiff Spin Master Ltd. (“Spin Master”), for its Complaint against Defendant Odyssey

Marketing Corp. (“Odyssey”), alleges that Odyssey engaged in copyright and trade dress

infringement, and federal unfair competition. Spin Master seeks damages, an accounting, and

injunctive relief.

                                          THE PARTIES

        1.      Plaintiff Spin Master Ltd. is a Canadian corporation with its principal place of

business located at 121 Bloor Street East, Toronto, Ontario, Canada M4W 1A9.

        2.      Upon information and belief, Odyssey is a Florida corporation organized and

existing under the laws of the State of Florida, with a principal place of business located at 20205

N.E. 23rd Court, Miami, Florida 33180.

                                     JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction over the claims in this action pursuant to

15 U.S.C. § 1121 (actions arising under the Lanham Act); the Copyright Act, 17 U.S.C. § 101, et.
       Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 2 of 21




seq.; and 28 U.S.C. §§1331 (federal question). Subject matter jurisdiction is also proper in this

Court pursuant to 28 U.S.C. § 1332 because there is complete diversity and the amount in

controversy exceeds $75,000.

        4.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) and § 1400(a),

because Odyssey engages in a substantial part of its ordinary business in a continuous way within

this district and Odyssey has committed infringing acts of making, distributing, advertising, using,

selling, and/or offering to sell the infringing products in this judicial district.

        5.      This Court has personal jurisdiction over Odyssey because, among other things,

Odyssey is doing business in the State of Kansas. And Odyssey purposefully directs and conducts

business in Kansas through its “Where to Buy” function on its website (see Exhibit C), which

directs residents of this district to various locations within this jurisdiction, where Odyssey’s

products, including the products complained of in this action, may be purchased. Further, Odyssey

purposefully directs and conducts business through the stream of commerce by selling the products

complained of in this action through these distributors in Kansas, and the acts of copyright and

trade dress infringement complained of in this action took place in the State of Kansas.

Additionally, Odyssey sells the products complained of in this action into this district through

distributors. See Exhibits D and E.

                                      FACTUAL BACKGROUND

        A.      Spin Master and the Rotating Toy

        6.      Spin Master was founded in 1994. Since that time, Spin Master has launched many

notable toy products, including the Air Hogs flying products, launched in 1998. Between 2002-

2007, Spin Master expanded its brand globally, allowing for the expansion of its licensing

capabilities and relationship with entertainment companies.



                                                    2
         Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 3 of 21




         7.     Spin Master applied for copyright protection, obtaining copyright registration on

its Vectron Ultralite product.

         8.     After Spin Master’s success in the gaming and toy space, other companies have

released their own versions of Spin Master products in an effort to leverage Spin Master’s success.

Odyssey is one such company, releasing the “Shooting Star” toy, which is clearly based on the

Spin Master copyright registrations.

         B.     Spin Master Brand and its Zoomer Dog Brand

         9.     In 2013, Spin Master released the Zoomer Dog, a robotic puppy, which was

nominated as an Amazon Top Toy in 2014 and has won three Toy of the Year awards. Since its

release, Zoomer Dog has led to the development and release of a line of Zoomer products, such as

Zuppies, Zoomer Dino, and Zoomer Kitty.

         10.    Spin Master applied for copyright protection, obtaining copyright registration on

its Zoomer product.

         11.    After the success of the Zoomer brand, other companies have released their own

versions of the robotic puppy in an effort to leverage Spin Master’s success. Odyssey is one such

company, releasing the “Gizmo” robotic puppy in 2018.

         C.     Spin Master’s Intellectual Property Rights

         12.    Spin Master has protected its innovative designs by investing in and acquiring a

broad range of intellectual property rights. Among those rights are copyright registrations and trade

dress.

                              Spin Master’s Copyright Registration

         13.    Spin Master registered a copyright relating to its Vectron Ultralite design. Relevant

to this dispute, Spin Master owns all right, title, and interest in, and has the right to sue and recover



                                                   3
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 4 of 21




for past, present, and future infringement of, the Spin Master Copyright registered as VA 1-285-

847, from the effective date of registration with the United States Copyright Office, May 9, 2004.

A copy of the Copyright Registration is attached as Exhibit A and is incorporated by reference.

       14.     An exemplary image from Copyright Reg. No. VA 1-285-847 is shown below:




       15.     Spin Master also registered a copyright relating to its Zoomer product design.

Relevant to this dispute, Spin Master owns all right, title, and interest in, and has the right to sue

and recover for past, present, and future infringement of, the Spin Master Copyright, registered as

VA 1-995-183, from the effective date of registration with the United States Copyright Office,

November 5, 2015. A copy of the Copyright Registration Certificate is attached to this Complaint

as Exhibit B and is incorporated by reference.

       16.     Exemplary images from Copyright Reg. No. VA 1-995-183 are shown below:




       17.     The Spin Master copyright registrations are presumed to be valid.



                                                  4
       Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 5 of 21




       18.       Spin Master has given actual notice of its Zoomer copyright to Odyssey by

correspondence dated July 26, 2018.

                                     Spin Master’s Trade Dress

       19.       Spin Master also has protectable trade dress rights in its Zoomer Dog.

       20.       By way of example, the Zoomer Dog has consistently featured the following unique

combination of design characteristics (which together in any combination form the “Zoomer Dog

trade dress”):

             a. A particular body design featuring two parts that feature a specific shape and which

                 taper towards the connection point in the middle of the robotic dog’s body, with the

                 front portion including a transition to a triangular shape from the top and bottom

                 views;

             b. An easily-recognizable head shape that includes a line of delineation between the

                 upper and lower portions of the head, forming a mouth-like contour;

             c. A tail that is also distinctively shaped, with a mostly uniform diameter along the

                 length of the tail and ending in a mostly spherical tip; and

             d. A black and white color palette, with the exception of colored LED eyes.

       21.       The Zoomer Dog trade dress is non-functional, with the particular design choices

providing no utilitarian advantage.

       22.       The trade dress is non-functional; the innovative design of Zoomer Dog does not

require that the tail, body, head, and mouth have the distinctive shapes and contours that they do

in order to operate.




                                                   5
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 6 of 21




       23.    Further, the Zoomer Dog trade dress has acquired secondary meaning, where the

relevant public recognizes and understands that the respective trade dress distinguishes and

identifies the robotic dogs manufactured by Spin Master.

       24.    As a result of Spin Master’s promotion and sale of products under the Zoomer Dog

trade dress, it has gained significant recognition and goodwill among the relevant purchasing

public and has attained fame as indicated by its awards, press coverage, and sales volume.

       25.    Products bearing the Zoomer brand have acquired strong consumer recognition, as

they are widely recognized and exclusively associated by consumers, the public, and the trade as

being high quality products originating from Spin Master. Spin Master has received numerous

awards to substantiate as much, including but not limited to several “Toy of the Year” awards,

including “Innovative Toy of the Year” in 2014 from the Toy Industry Association and a “Parents’

Choice Award” in 2013 from the Parents’ Choice organization.

   D. Odyssey’s Infringing Activities

                Infringement of Spin Master’s Vectron Ultralight Copyright

       26.    Without Spin Master’s authorization, Odyssey made, used, offered for sale, sold,

and/or imported into the United States the Shooting Star product that is substantially similar to

Spin Master’s Vectron Ultralite copyright.

       27.    The overall appearance of the Spin Master Vectron Ultralite copyright and

Odyssey’s Shooting Star are substantially the same.

       28.    Table 1 below illustrates Odyssey’s infringement by comparing figures from the

Spin Master Vectron Ultralite copyright with exemplary images of the Shooting Star product.

   Table 1: Comparison of Spin Master Copyright “Vectron Ultralite” with Exemplary
                          Infringing Product “Shooting Star”




                                                6
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 7 of 21




  Spin Master Vectron Ultralite Copyright             Exemplary “Shooting Star” Figures
             Deposit Figures




       29.    On information and belief, Odyssey intended to copy the designs covered by the

Spin Master Vectron Ultralite copyright.

       30.    Odyssey sells and offers to sell its products, including the Shooting Star, to end-

user customers through retail stores, and offers a “Where to Buy” functionality on its website to

direct end-user customers to locations where they can purchase Odyssey’s products.

       31.    On information and belief, Odyssey sells and offers to sell the Shooting Star to end-

user customers in the United States, including Kansas.




                                                7
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 8 of 21




       32.     Odyssey has infringed and continues to infringe the Spin Master Vectron Ultralite

copyright within the meaning of 17 U.S.C. § 501 at least by making, using, selling, offering to sell,

and/or importing the Shooting Star into the United States without Spin Master’s authorization.

                      Infringement of Spin Master’s Zoomer Copyright

       33.     Without Spin Master’s authorization, Odyssey made, used, offered for sale, sold,

and/or imported into the United States robotic toy dogs known as “Gizmo: The Smart Puppy” that

is substantially similar to Spin Master’s Zoomer copyright.

       34.     The overall appearance of the Spin Master Zoomer copyright and Odyssey’s Gizmo

are substantially the same.

       35.     Table 2 below illustrates Odyssey’s infringement by comparing figures from the

Spin Master copyright with exemplary images of Gizmo.

    Table 2: Comparison of Spin Master Copyright “Zoomer Dog” with Exemplary Infringing
                                      Product “Gizmo”

  Spin Master Zoomer Copyright Deposit                         Exemplary “Gizmo” Figures
                Figures




                                                 8
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 9 of 21




       36.     On information and belief, Odyssey intended to copy the designs covered by the

Spin Master Zoomer copyright.

       37.     Odyssey sells and offers to sell its products, including Gizmo, to end-user

customers through retail stores, and offers a “Where to Buy” functionality on its website to direct

end-user customers to locations where they can purchase Odyssey’s products.

       38.     On information and belief, Odyssey sells and offers to sell Gizmo to end-user

customers in the United States, including Kansas.

       39.     Odyssey has infringed and continues to infringe the Spin Master Zoomer copyright

within the meaning of 17 U.S.C. § 501 at least by making, using, selling, offering to sell, and/or

importing the Gizmo into the United States without Spin Master’s authorization.

                          Infringement of Spin Master’s Trade Dress


                                                9
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 10 of 21




       40.     Without Spin Master’s authorization, Odyssey sells, offers for sale, distributes and

advertises within the United States robotic toys that infringe the Spin Master Trade Dress. The

product is identified by and marketed as “Gizmo: The Smart Puppy;” any other products bearing

the same or substantially similar infringing designs, regardless of model name, are also considered

to be violations of the Spin Master Trade Dress.

       41.     Table 3 below illustrates Odyssey’s infringement by comparing the Spin Master

Trade Dress with exemplary images of infringing Odyssey products and marketing materials.

     Table 3: Comparison of Spin Master “Zoomer Dog” Trade Dress with Exemplary
                  Infringing Product “Gizmo” and Related Materials

 Spin Master’s Zoomer body shape              Odyssey’s Gizmo body shape




 Zoomer formation of “mouth” and head Gizmo formation of “mouth” and head shape
 shape




                                                10
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 11 of 21




     Table 3: Comparison of Spin Master “Zoomer Dog” Trade Dress with Exemplary
                  Infringing Product “Gizmo” and Related Materials




 Zoomer tail shape                            Gizmo tail shape




 Zoomer black and white color palatte         Gizmo black and white color palatte




       42.     In addition to the product above, on its website and marketing material, Odyssey

used Spin Master’s intellectual property, including the copyright and trade dress.



                                                11
     Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 12 of 21




       43.    By way of non-limiting example, Odyssey advertises and sells its products by

prominently displaying Spin Master’s valuable Zoomer copyright and trade dress on its website

for the Gizmo toy at the following link: http://odysseytoys.com/toys/gizmo/.

       44.    Non-limiting examples from Odyssey’s website showing the prominent use and

placement of Spin Master’s intellectual property are shown below:




                            Source: http://odysseytoys.com/toys/gizmo/

       45.    Other examples of Odyssey’s inappropriate use of the Spin Master Zoomer

copyright and trade dress may be found at its website on the main page at the following link:

http://odysseytoys.com/.

       46.    Odyssey also uses Spin Master’s valuable intellectual property in the videos

promoting the Gizmo toy to end-user customers, which can be viewed on its website or on

Odyssey’s    channel   on     the   YouTube    website,   available   at   the   following   link:



                                               12
     Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 13 of 21




https://www.youtube.com/user/ODYSSEYTOYS. Non-limiting examples of Odyssey’s use of

Spin Master’s intellectual property are shown below:




                  Source: https://www.youtube.com/watch?v=nEHdeGq5nHY

       47.    A consumer searching the products sold by Spin Master and the products sold by

Odyssey would be confused as to the origin, source, or sponsorship of the robotic dogs due to

Odyssey’s identification of its own products that use Spin Master’s trade dress. For example, a

Google search for “Gizmo smart puppy” results in multiple images of Spin Master’s Zoomer dog,

as shown below:




                                              13
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 14 of 21




       48.     Through these and other means, Odyssey has advertised, sold, offered for sale and

distributed within the United States products that infringe various intellectual property rights

belonging to Spin Master.

       49.     At all times, Spin Master offered for sale products featuring the Zoomer Dog trade

dress and copyright before Odyssey’s infringing designs were offered for sale.

       50.     Upon information and belief, Odyssey’s use of Spin Master’s proprietary copyright

and trade dress was designed and intended to cause actual confusion concerning the true origin,

source, or sponsorship of its products.




                                               14
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 15 of 21




       51.     By virtue of the acts complained of herein, Odyssey has created a likelihood of

injury to Spin Master and its business reputation, caused a strong likelihood of consumer

confusion, mistake, and deception as to the source of or relationship between Spin Master’s and

Odyssey’s goods, has caused actual confusion, has otherwise competed unfairly with Spin Master

by unlawfully trading on and using the Zoomer Dog trade dress and copyright without Spin

Master’s permission or consent.

                                FIRST CLAIM FOR RELIEF
                           (Copyright Infringement, 17 U.S.C. § 501)

       52.     Spin Master incorporates and references the allegations asserted in each of the

preceding paragraphs, as if fully set forth herein.

       53.     Spin Master is the sole owner of all right, title, and interest in the Vectron Ultralite

and Zoomer copyrights.

       54.     Odyssey is not authorized to reproduce, advertise, distribute, sell, exhibit or

otherwise use the Vectron Ultralite or Zoomer copyrights.

       55.     Odyssey has copied and prepared derivative works based on the Vectron Ultralite

and Zoomer copyrights, and have used the Vectron Ultralite and Zoomer copyrights in the sale of

the Shooting Star and Gizmo products.

       56.     Odyssey has sold and offered for sale its infringing Shooting Star and Gizmo

products.

       57.     Odyssey’s conduct has infringed Spin Master’s Vectron Ultralite and Zoomer

copyrights.

       58.     Odyssey has actual knowledge of Spin Master’s Zoomer copyright since at least as

early as July 26, 2018, and its actions constitute willful and intentional infringement of Spin

Master’s Zoomer copyright. Odyssey infringed Spin Master’s Zoomer copyright with reckless


                                                 15
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 16 of 21




disregard for Spin Master’s rights. Odyssey knew, or it was so obvious that Odyssey should have

known, that its actions constituted infringement of Spin Master’s Zoomer copyright.

       59.     As a direct and proximate result of Odyssey’s copyright infringement, Odyssey has

derived and received gains, profits, and advantages in an amount that has not been confirmed.

       60.     Spin Master has displayed its copyright along with the letter C enclosed in a circle,

giving public notice that its copyright is registered with the U.S. Copyright Office.

       61.     Pursuant to 17 U.S.C. § 504, Spin Master is entitled to damages for Odyssey’s

infringing acts or may, at any time prior to final judgment, elect to receive statutory damages for

all infringements in this action.

       62.     Pursuant to 17 U.S.C. § 504(b), Spin Master is entitled to actual damages suffered

as a result of Odyssey’s infringement of Spin Master’s property rights.

       63.     Pursuant to 17 U.S.C. § 504(b), Spin Master is entitled to any profits of Odyssey’s

that are attributable to the sale of products that infringe Spin Master’s property rights and that are

separate from the calculation of actual damages.

       64.     Pursuant to 17 U.S.C. § 505, Spin Master is entitled to reasonable attorneys’ fees.

                                  SECOND CLAIM FOR RELIEF
                       (Federal Trade Dress Infringement, 15 U.S.C. § 1125(a))

       65.     Spin Master incorporates and references the allegations asserted in each of the

preceding paragraphs, as if fully set forth herein.

       66.     As identified above, Spin Master’s Zoomer Dog has a distinctive appearance that

is non-functional, and the appearance of Odyssey’s Gizmo dog creates a likelihood of confusion

among consumes as to the source of the products. The Zoomer Dog brand’s trade dress is property

of Spin Master, and Odyssey’s continued use of Spin Master’s trade dress constitutes infringement.




                                                 16
        Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 17 of 21




         67.   Odyssey’s use of Spin Master’s trade dress in interstate commerce is likely to cause

customer confusion.

         68.   Odyssey directly competes with Spin Master in the sales of children’s toys,

including specifically robotic toy dogs.

         69.   Odyssey’s sales, offers for sale, advertisement, and distribution of the products

identified above that infringe Spin Master’s trade dress are likely to cause confusion, or to cause

mistake, or to deceive the consumer as to the affiliation, connection, or association of Odyssey

with Spin Master, or as to the origin, sponsorship, or approval by Spin Master of Odyssey’s goods,

services, or commercial activities. Such confusion or mistake is likely to occur either at the point

of sale of these products, at some point commercially downstream thereafter, or in both instances.

         70.   Odyssey’s website, advertising and marketing material, and product copy and/or

infringe Spin Master’s trade dress as identified above.

         71.   Odyssey’s website, sales, offers for sale, advertisement, and distribution of these

products enables Odyssey to benefit unfairly from Spin Master’s reputation and success, thereby

giving Odyssey’s infringing products the sales and commercial value they otherwise would not

have.

         72.   Odyssey’s unauthorized use of Spin Master’s trade dress is likely, if not certain, to

deceive or to cause confusion or mistake among consumers as to the origin, sponsorship, or

approval of Odyssey’s line of products and/or to cause confusion or mistake as to any affiliation,

connection, or association between Spin Master and Odyssey, in violation of 15 U.S.C. § 1125(a).

         73.   Spin Master is informed and believes, and on that basis alleges, that Odyssey has

gained profits by virtue of their infringement of Spin Master’s trade dress.




                                                17
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 18 of 21




       74.       Spin Master will suffer and is suffering irreparable harm from Odyssey’s

infringement of Spin Master’s trade dress insofar as Spin Master’s invaluable goodwill is being

eroded by Odyssey’s continuing infringement. Spin Master has no adequate remedy at law to

compensate it for the consumer confusion and loss of business reputation, customers, market

position, and goodwill flowing from Odyssey’s infringing activities. Pursuant to 15 U.S.C. § 1116,

Spin Master is entitled to an injunction against Odyssey’s continuing infringement of Spin

Master’s trade dress. Unless enjoined, Odyssey will continue its infringing conduct.

       75.       Odyssey had actual notice of Spin Master’s trade dress since at least July 26, 2018.

       76.       Because Odyssey’s actions have been committed with intent to damage Spin Master

and to confuse and deceive the public, Spin Master is entitled to Odyssey’s profits, Spin Master’s

damages, costs, and, this being an exceptional case, reasonable attorneys’ fees pursuant to 15

U.S.C. § 1117(a).

                                  THIRD CLAIM FOR RELIEF
                        (Federal Unfair Competition, 15 U.S.C. § 1125(a))

       77.       Spin Master incorporates and references the allegations asserted in each of the

preceding paragraphs, as if fully set forth herein.

       78.       The foregoing acts of Odyssey constitute unfair competition in violation of 15

U.S.C. § 1125.

       79.       Odyssey’s infringing acts as alleged above have caused and are likely to cause

confusion, mistake, and deception as to the source or origin of Odyssey’s products, and in

particular, have deceived and are likely to deceive buyers and potential buyers that Odyssey’s

products originate from, are associated or affiliated with, or are otherwise authorized by Spin

Master.




                                                  18
      Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 19 of 21




       80.     Upon information and belief, Odyssey has made and will continue to make profits

and/or gains to which he is not in law or equity entitled.

       81.     Upon information and belief, Odyssey intends to continue its infringing acts, unless

restrained by this Court.

       82.     Odyssey’s acts have damaged and will continue to damage Spin Master, and Spin

Master has no adequate remedy at law.

                                       PRAYER FOR RELIEF

       WHEREFORE, Spin Master prays for judgment against Odyssey as follows:

       83.     For an order and judgment that Odyssey has willfully infringed the Spin Master

copyright under 17 U.S.C. § 501;

       84.     For an order and judgment that Odyssey has infringed Spin Master’s trade dress in

violation of Spin Master’s rights under 15 U.S.C. § 1125(a);

       85.     For an order and judgment that Odyssey has unfairly competed with Spin Master

in violation of Spin Master’s rights under 15 U.S.C. § 1125(a);

       86.     For a permanent injunction enjoining and restraining Odyssey, and its agents,

affiliates, employees, and all persons in active concert or participation with it, from:

               a.      Advertising, offering for sale, selling, or distributing any products which

       bear Spin Master’s copyright and/or trade dress, or bear any other mark or any other

       designation that so resembles Spin Master’s designs as to be likely to cause confusion,

       mistake or deception; and

               b.      Using any word, term, symbol, or any combination thereof, or any false or

       misleading description of fact, which in commercial advertising or promotion




                                                  19
        Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 20 of 21




         misrepresents the nature, characteristics, qualities, sponsorship, or affiliation of Odyssey’s

         goods or services with Spin Master’s goods or services.

         87.    Requiring Odyssey to destroy or otherwise dispose of all remaining inventory of all

infringing products, including all advertisements, promotional and marketing materials therefore,

as well as means of making same and any tooling, molds, or other materials used in the means of

making same;

         88.    For an order requiring Odyssey to file with this Court and serve upon Spin Master

within fifteen (15) days after issuance of any injunction, a report in writing under oath setting forth

in detail the manner and form in which Odyssey has complied with the injunction;

         89.    For an order requiring Odyssey to account to Spin Master for any and all profits

derived by Odyssey from the use of any designation or copyright confusingly similar to Spin

Master’s trade dress or copyright, and for all damages sustained by Spin Master by reason of

Odyssey’s acts of copyright infringement, trade dress infringement, unfair competition, and injury

to business reputation complained of in this Complaint, and that such amounts be held in

constructive trust for Spin Master;

         90.    A determination and judgment that this is an exceptional case under 25 U.S.C. §

1117.

         91.    That the Court award Spin Master:

                a.      All profits derived by Odyssey’s wrongful acts complained of herein;

                b.      All damages, including statutory damages, sustained by reason of the

         wrongful acts complained of herein;

                c.      All damages caused by Odyssey’s infringement of the Spin Master

         copyright (but in no event less than a reasonable royalty) pursuant to 17 U.S.C. § 504, or



                                                  20
  Case 2:19-cv-02193-JAR-KGG Document 1 Filed 04/18/19 Page 21 of 21




   the total profit made by Odyssey from its infringement of the Spin Master copyright

   pursuant to 17 U.S.C. § 504;

          d.      Enhanced damages for violation of Spin Master’s rights under 17 U.S.C. §

   504;

          e.      Damages for Odyssey’s violation of 15 U.S.C. § 1125(a);

          f.      Supplemental damages or profits for any continuing post-verdict

   infringement up until entry of the final judgment, with an accounting, as needed;

          g.      Its costs incurred in this action;

          h.      Its reasonable attorneys’ fees pursuant to 17 U.S.C. § 504, and 15 U.S.C. §

   1117(a); and pre-judgment and post-judgment interest.

   92.    Such other and further and additional relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

   93.    Plaintiff Spin Master Ltd. hereby requests a jury trial on all issues so triable.



Dated: April 18th, 2019

                                          Respectfully submitted,

                                          /s/ Megan J. Redmond
                                          Megan J. Redmond
                                          Carrie Bader
                                          Erise IP, P.A.
                                          7015 College Blvd.
                                          Suite 700
                                          Overland Park, KS 66211
                                          913-777-5600
                                          Megan.redmond@eriseip.com
                                          Carrie.bader@eriseip.com

                                          Counsel for Plaintiff Spin Master Ltd.




                                             21
